This motion by the plaintiffs, appellants, to vacate and set aside the judgments rendered in this case and to restore the case to the calendar of this court is refused on the ground that the judgment is final and the motion is therefore out of order. There is nothing in section 4, 5 or 6 of Article VII of the Constitution or in any other section in the Constitution requiring that all of the seven members of the court shall be present and participate in the hearing and deciding of every case. All that the Constitution requires in that respect is in section 4 of Article VII, declaring that the court shall be composed of seven members, four of whom shall concur to render a judgment when the court is sitting en banc, meaning when the court is not sitting in sections.
O'NIELL, C.J., and LAND, ROGERS, ODOM, HIGGINS, FOURNET, and PONDER, JJ., concur. *Page 34